      Case: 1:19-cv-01584-BYP Doc #: 23 Filed: 02/05/20 1 of 3. PageID #: 637



              IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF OHIO
                       EASTERN DISTRICT
TAMMY DECOSTA,                        )
                                      )
                                      )   CASE NOS. 1:19-cv-01584
       Plaintiff,                     )
                                      )
                                      )    JUDGE BENITA Y. PEARSON
                                      )
vs.                                   )       PLAINTIFF’S MOTION TO STAY
                                      )       CIVIL PROCEEDINGS PENDING
CUYAHOGA COUNTY, OHIO et a.           )       DISPOSITION OF CRIMINAL
                                      )       CASE
                                      )
       Defendants.                    )
                                      )


       Now comes Plaintiff Tammy Decosta (“Plaintiff”), and hereby

respectfully moves this Court to temporarily stay this civil case

pending the outcome of the case State of Ohio v. Kenneth Mills,

Cuyahoga County Case No. CR-19-645266 (the “Mills Criminal case”).

       There is a pending federal case similar in many respects to

this case in the matter Brack v. Budish, United States District

Court Case No. 1:19-cv-01436 (the “Brack Matter”) in front of Judge

Donald Nugent.1       By order dated July 31, 2019, Judge Nugent stayed

the   Brack    Matter    because   one    of     the   primary/main   defendants

(Kenneth Mills - also a primary defendant in this case) has his

Cuyahoga     County     criminal   case    pending,     and   the   parties     were

concerned with the Fifth Amendment issues surrounding taking his


       1
       A copy of the docket in the Brack Matter is attached hereto
and made a part hereof as Exhibit A.

                                          1
    Case: 1:19-cv-01584-BYP Doc #: 23 Filed: 02/05/20 2 of 3. PageID #: 638



deposition.2   Mr. Mills’ criminal case is still pending and is not

currently set for trial.       A copy of both of the Cuyahoga criminal

dockets associated with the criminal prosecution of Mr. Mills are

attached hereto and made a part hereof as Exhibit C.                Not being

able to depose Mr. Mills creates a huge discovery barrier for the

Plaintiff.

     In connection with this motion to stay, Plaintiff incorporates

by reference the contents of the Motion to Stay filed in the Brack

matter.

     For all of the foregoing reasons, Plaintiff respectfully moves

this Court to stay this civil action pending the outcome of Mr.

Mills’ criminal case.



                              Respectfully submitted;

                              LIPSON O’SHEA LEGAL GROUP


                              /s/ Michael J. O’Shea
                              Michael J. O'Shea, Esq.(0039330)
                              michael@lipsonoshea.com
                              The Hoyt Block Building - Suite 110
                              700 West St. Clair Avenue
                              Cleveland, Ohio 44113
                              (216) 241-0011
                              (440) 331-5401 - fax
                              Attorney for Plaintiff
                              Tammy Decosta




     2
        A copy of the Motion to Stay filed in the Brack Matter is
also attached hereto and made a part hereof as Exhibit B.

                                      2
   Case: 1:19-cv-01584-BYP Doc #: 23 Filed: 02/05/20 3 of 3. PageID #: 639




                          PROOF OF SERVICE
     I hereby certify that a true copy of the foregoing has been
filed electronically.    Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties
indicated on the electronic record.    All other parties will be
served by regular U.S. Mail.     Parties may access this filing
through the Court’s electronic system.


                                   S/Michael J. O’Shea
                                   Michael J. O’Shea




                                     3
